Citation Nr: 1243592	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).  

4.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1968 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010, a video conference Board hearing was held before a Veteran's Law Judge who is no longer a member of the Board.  The Veteran's representative has stated that the Veteran does not wish an additional hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

By decision dated in March 2011, the Board denied a rating in excess of 50 percent for PTSD and remanded the issues of service connection for hearing loss and tinnitus as well as TDIU for further development of the evidence.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a December 2011 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's March 2011 decision regarding the denial of an initial rating in excess of 50 percent for PTSD and remand the matter so that the Board could provide additional reasons and basis for the denial.  The Court granted the joint motion and remanded the case to the Board.

Regarding the Board's March 2011 remand of the issues of service connection for hearing loss and tinnitus and TDIU, it is noted that some, but not all of the requested development was completed.  Under these circumstances, the issue of TDIU must again be remanded and is addressed in the REMAND portion of this decision below.  The matter is remanded to the RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in combat during service.  

2.  The evidence is in equipoise regarding whether the Veteran's current hearing loss is related to acoustic trauma sustained during service.  

3.  The evidence is in equipoise regarding whether the Veteran's current tinnitus is related to acoustic trauma sustained during service.  

4.  From the effective date of service connection until November 30, 2010, the Veteran's PTSD was primarily manifested by depression, sleep disturbance, anxiety, panic, anger, some thoughts of suicide, and avoidance behavior.  The symptoms do not result in deficiencies in most areas occupationally and socially.  

5.  As of November 30, 2010, the Veteran's PTSD has been primarily manifested by increased anxiety, depression and panic attacks, combined with continued passive suicidal ideation and complaints of auditory hallucinations, which result in deficiencies in most social and occupational areas.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for an initial rating in excess of 50 percent for PTSD were not met prior to November 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2011).  

4.  The criteria for an increased rating of 70 percent for PTSD were met as of November 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issues of service connection for hearing loss and tinnitus, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist failure is harmless.  

Regarding the rating for the Veteran's PTSD, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A June 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a July 2010 supplemental SOC (SSOC) readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 20 Vet. App. at 537.  The Veteran has had ample opportunity to respond/supplement the record.  Additionally, in September 2012 correspondence, the Veteran's representative specifically waived any VCAA notice errors.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination, most recently in April 2011.  38 C.F.R. § 3.159I (4) (2011). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159I(4) (2011).  

Service Connection Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran contends that service connection is warranted for bilateral hearing loss.  He asserts that the disability is the result of exposure to the acoustic trauma of artillery sustained while in combat during service.  During the Board hearing in December 2010, the Veteran testified that he had ringing in his ears and hearing loss after loading and firing artillery pieces during service.  The Board notes that the Veteran's service records show that he served with an artillery unit while in the Republic of Vietnam (RVN).  Thus acoustic trauma during service is conceded.  

Review of the Veteran's STRs shows that on pre-induction physical examination in February 1968, the Veteran reported having had ear trouble.  This was further described in the physician's summary as "hearing defect."  Audiometric testing at that time showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
4000
Right Ear
20
15
25
10
Left Ear
15
15
15
25

On review for entry into service, in April 1968, the Veteran was found fit for military service.  STRs show no complaint or manifestation of hearing loss or tinnitus during service, although, in June 2010,  the Veteran submitted copies of letters that he had written to his mother while he was on active duty.  In the first, he reported moving from the motor pool to "the guns," which he described as "a lousy job, and it kills my ears."  In the second letter, he states that he was having trouble with his hearing and that he thought that he had "lost 50% of my hearing, I think its from those guns going off all the time."  He concluded with a promise to his mother to have "it checked."  On examination for separation from service, in March 1970, the Veteran denied having, or having had, ear trouble.  Clinical evaluation of the ears was normal.  Audiometric testing showed air conduction threshold levels to be as follows:

Hertz
500 
1000
2000
4000
Right Ear
10
5
5
10
Left Ear
10
10
10
10

Medical records of treatment that the Veteran received after service includes a report of VA outpatient treatment, dated in June 1994, that shows the Veteran had a complaint of hearing loss that he reported was associated with artillery exposure in Vietnam.  He had been diagnosed with patulous Eustachian tubes and had surgery, a bilateral myringotomy with ventilating tube insertion and a tensor veli palatine transposition, performed at private facilities.  The latter in 1974.  Attempts to obtain these medical records, including pursuant to the Board's remand, have not been successful.  

An audiometric examination was conducted by VA in July 2009.  At that time, the Veteran reported that the surgery performed on his ears during the 1970's was insertion of pressure equalization tubes for treatment of periodic pressure in the ears.  The Veteran's military history of noise exposure without ear protection while working with 105 mm and 155mm howitzers in Vietnam as well as post-service noise exposure involving air conditioning and refrigeration equipment and sporadic hunting, both reportedly with ear protection, was reported.  The diagnoses were mild sloping to moderately severe sensorineural hearing loss from 1000 to 8000 hertz in the right ear, moderately severe sloping to severe sensorineural hearing loss from 3000 to 8000 hertz in the left ear, and constant tinnitus in both ears.  The examiner stated that the hearing sensitivity shown on examination prior to induction into service was within normal limits in both ears and that the separation examination showed hearing sensitivity to remain within normal limits in both hears with no worsening of hearing shown from the time of entry.  Therefore, the record did not support the Veteran's report of noticing hearing difficulties while he was in service.  In addition to the STRs the Veteran had some post-service noise exposure.  In view of these factors, it was the examiner's opinion that it was less likely as not that the Veteran's hearing loss and tinnitus were related to military service.  

An audiometric examination was conducted by VA in April 2011.  At that time, the examiner again reviewed the Veteran's history of service and post-service noise exposure.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner rendered an opinion that it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or the result of his military noise exposure.  The examiner went on to state that the post-service occupational and recreational noise exposure as well as the normal aging process could not be ruled out as contributing factors.  The examiner cited clinical experience, expertise, audiometric date and the reported history of military noise exposure as rationale.  It was further stated that the entrance and separation examinations tested limited frequencies so it was not possible to determine if the Veteran did, in fact, have a hearing loss at the time of discharge from active duty.  

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b); however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The record shows that the Veteran had acoustic trauma while in combat in the RVN while on active duty.  There are two conflicting medical opinions in the record regarding whether his currently diagnosed sensorineural hearing loss and tinnitus are related to that exposure.  The Board finds that this places the evidence in equipoise.  With the resolution of reasonable doubt, service connection for bilateral hearing loss and tinnitus is warranted.  


Rating PTSD

Service connection for PTSD was granted by the RO in a September 2009 rating decision.  The 50 percent initial disability rating was awarded under the provisions of Code 9411 from the date of claim in November 2008.  

The Veteran contends that his PTSD is more disabling than currently evaluated.  During the December 2010 Board hearing, he reported that had thoughts of suicide, but had never had any plan.  He stated that he locked the doors every night and was up once or twice per night checking the doors and windows.  He reported panic attacks basically every day, but tried to avoid triggers such as being in confined spaces or having people around him.  He stated that he spent a lot of time in the woods behind his house, just walking and sitting.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from November 6, 2008, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.  

In a March 2009 psycho-social assessment from the VA Vet Center it was reported that mental status evaluation showed appearance to be neat and manner to be polite, but guarded.  The Veteran was oriented in three spheres.  Speech was hesitant at first, but clear.  Memory function was impaired due to trauma memories.  The Veteran was calm and controlled, judgement was fair with some confusion, but there were no delusions or hallucinations.  There was some disorganized thinking in that the Veteran was cautious.  There was evidence of depression, sleep disturbance and energy level.  The Veteran did not report suicidal ideations and did not express homicidal thoughts.  He did have recurrent intrusive thoughts, flashbacks, avoidance behavior, diminished interest in activities, restricted affect, sleep disorder, irritability, difficulty concentration, hypervigilance and startle response.   

VA outpatient treatment records include a report of an April 2009 psychiatric evaluation.  Mental status evaluation at that time showed the Veteran to be alert, attentive and oriented in three spheres.  His appearance, behavior, and speech were normal.  Mood was dysphoric.  There were no perceptual disturbances such as hallucinations or illusions.  Thought processes were normal and there was no abnormal thought content such as delusions or obsessions.  He had passive suicidal ideation without plan.  Insight and judgment were good and memory was intact.  The diagnoses were anxiety disorder, PTSD, and depressive disorder.  The Veteran's GAF score was 53.  

On VA compensation examination in September 2009, the Veteran reported current symptoms of sleep disturbance, anxiety, panic, anger, some thoughts of suicide, and avoidance.  He reported taking an antidepressant medication, but he did not think it helped.  He attended individual and group therapy sessions.  He reported that he had been married for 26 years and that his relationship with his wife was "good." He could no longer sleep in the same bed; however, because of his nightmares and restlessness.  He had two sons with whom he had a good relationship.  On examination, the Veteran was tense and rigid.  Speech was hesitant and monotonous.  Mood was depressed and anxious.  Affect was appropriate to mood.  There were no indications of depersonalization or derealization.  There were no hallucinations or illusions.  Thought process tended to be circumstantial, but the Veteran was easily redirected to the topic at hand.  There were no preoccupations or obsessions.  There were no delusions.  He denied homicidal ideation, but had some suicidal ideation of a passive nature.  He was oriented in three spheres.  Attention and concentration as well as memory were commensurate with age.  Ability to abstract and insightful thinking was within normal limits.  

On examination, the Veteran reported that he only got about three hours of sleep each night.  He had difficulty falling asleep and staying asleep, waking up at least twice per night with thoughts of Vietnam and his military service.  His appetite was fair, with about 12 pounds of weight loss in the last two months.  With his medication, he felt depressed most of the time and anxious all of the time.  He stated that he thought of the traumatic events that had occurred during service on a daily basis.  This caused feelings of guilt and anger and intruded upon his thought process.  He reported many triggers and had symptoms such as hypervigilance and avoidance of feelings.  He felt numb inside, which he described as not having compassion and that the recent death of his mother had felt like it was "just another day."  He had an exaggerated startle response, nightmares every night, and a sense of disillusionment about the war.  The diagnosis was PTSD, with a GAF score of 50.  The GAF score was noted to be indicative of serious symptoms in that the Veteran completely isolated himself, had difficulty holding down jobs, and had suicidal ideation.  Regarding the effect of the PTSD on occupational and social functioning, the Veteran reported that he had a good work ethic when he reported to work, and was looking for work.  The Veteran reported being able to do yard work and spent time in the woods, but this triggered thoughts about Vietnam.  His hobbies included hunting, but he had no friends.  He required medication and it was found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms.  The Veteran was considered able to satisfactorily function in routine behavior, self-care, and normal conversation.  


Outpatient treatment records from the VA medical center and Vet Center, dated through May 2012 have been received and associated with the claims folder.  The records show the Veteran to be maintained on medications, with some improvement in sleep noted in June 2010.  Suicidal ideation continued to be noted, but in March 2010 a suicidal risk assessment was found to be negative.  GAF scores were noted to be 55 in March and April 2010 and 59 in June 2010.  In a November 30, 2010, letter from the Vet Center, it was reported that, over the last six to eight months the Veteran appeared to be unresponsive to therapeutic interventions and continued to be unemployed due to an inability to manage increasing levels of anxiety when he left the safety of his home.  He had also become increasingly avoidant regarding his ability to engage in social activities, including family events.  Based upon the impairments to occupational and social functioning, the therapist assigned a GAF score of 45.  

An examination was conducted by VA in April 2011.  At that time, it was reported that the Veteran attended individual therapy sessions twice per month and group therapy once per week.  It was reported that the Veteran was employed part time driving cars to auto auctions.  He drove approximately 25 miles each way on a weekly basis.  He stated that he remained married and goes along with his wife because "she puts up with me."  He stated that he did not do anything social with his spouse because he embarrassed her with rudeness to others.  He stated that he liked to stay in his own little world.  He stated that he some difficulty getting along with his sons, particularly his older son who had mood swings.  He stated that he spent a lot of time in the woods and that it helped with the anxiety and the panic.  On mental status examination, appearance was unremarkable.  Speech was spontaneous, fluent, and normal with regard to rate, rhythm, volume and prosody.  His mood was "a bit glum," but not seriously depressed.  He did not appear to be particularly anxious.  Affect was unremarkable.  He had no hallucinations.  Thought processes were linear and easy to follow.  He had occasional passive suicidal ideation, but no plan or intent.  He had no homicidal ideation.  He was fully oriented.  Memory was impaired, the Veteran was only able to remember one out of three items.  Abstract thinking was also impaired.  Judgement was good and insight was fair to good.  

Regarding specific PTSD diagnostic criteria, it was noted that the Veteran had recurrent and distressing recollections of stressor events and recurrent dreams of the event.  He made efforts to avoid thoughts and activities that aroused recollections of the trauma.  He had markedly diminished interest in significant activities and feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep, irritability, difficulty concentrating and hypervigilance.  He reported panic attacks more than once per week and had difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran had total occupational and social impairment.  His GAF score was listed as 54.  The examiner stated that his PTSD impacted his ability to work in that he had been fired from his last three jobs due to arguments with his co-workers.  He had frequent panic attacks that were related to his PTSD.  He had not worked since he took early social security disability at age 62.  

In a report of a June 2011 VA review examination, it was reported that the Veteran had a difficult marriage and a difficult relationship with his two sons.  His hobbies included hiking alone.  In April 2011 he had been given a GAF score of 54 based on the fact that the Veteran had been fired from three jobs because of difficulties with other people.  The examiner noted that the Veteran had not had recent psychiatric progress notes and was not on any psychiatric medications, although the Veteran had been treated at the Vet Center since March 2009.  The Veteran listed his current psychiatric symptoms as depression, anxiety, panic, avoidance, hypervigilance, helplessness, suspiciousness, lack of compassion, and difficulty focusing.  He reported that the relationships with his wife and older somewhere not good, but that he did have a good relationship with his younger son.  On mental status examination, the Veteran's behavior was somewhat tense and his speech was hesitant.  His mood was irritable, anxious and depressed.  His affect was appropriate to his mood.  There were no indications of depersonalization or derealization and no hallucinations or illusions.  His thought process was logical and goal directed.  There were no obsessions.  The Veteran was preoccupied with chronic pain from his hip and he said that he was due to a hip replacement.  He had no delusions.  He did have suicidal ideation of a passive nature.  There was no homicidal ideation.  He was oriented in three spheres.  He had mild problems with attention and concentration that resulted in mild short-term memory problems.  Long term memory appears to be intact.  Ability to abstract and for insightful thinking was within normal range.  Common sense, reasoning, and judgment was within normal limits.  

The Veteran reported that he was only getting about three hours of sleep each night.  He woke up twice a night.  His appetite was fair.  He had no motivation and felt anxious and depressed most of the time.  He got anxiety attacks once a day and his temperament was "short-fused."  He had no patience and his anger was verbal and physical.  He reported that during the past year he had punched a hole in the wall and a door.  The diagnoses were PTSD, mood disorder with depressive features due to chronic pain from the hip.  The GAF score was listed as 50, representing serious symptoms.  The examiner stated that, regarding the Veteran's vocational limitations, the Veteran did have sufficient attention and concentration to do at least part-time work.  This would have to be a job with little pressure and it would be best if he worked alone or with another person who had knowledge and was sympathetic to his difficulties.  In summary, the examiner stated that the PTSD symptoms seriously interfered with employment and social functioning.  

In an August 2012 examination report, the Veteran's private psychologist related that the Veteran had repeated disturbing memories, thoughts, images, nightmares, and flashbacks of the traumatic events he was exposed to in Vietnam.  He was easily upset when reminded of these issues and had physical reactions to include heart pounding, trouble breathing, and sweating.  He avoided thinking about these experiences whenever possible, but with limited success.  He had lost interest in activities that had previously given him pleasure and felt distant and cut off from others.  He also felt emotionally numb at times and felt that his future would somehow be cut short.  He had chronic difficulty falling and staying asleep and was often irritable.  He easily startled and had problems with concentration.  On mental status examination, it was noted that the Veteran was currently retired.  He suffered from chronic anxiety, depression, panic attacks, and had multiple symptoms of PTSD.  During the interview, he was alert and responsive, but his level of distress could easily be heard when he spoke about his traumatic experiences.  There was no impairment of speech.  Mood was anxious and depressed and there was severe depression and anxiety noted.  Thought processes were distracted.  He was preoccupied with feelings of guilt and worthlessness.  He denied having delusions or compulsions.  He had obsessive thoughts about his traumatic experiences in Vietnam and is at times phobic in public places.  He stated that he occasionally heard voices that seemed to be directly related to the severity of his depression and no other psychotic symptoms were noted.  He did not report any recent disturbances in consciousness.  He was oriented in all three spheres.  He had occasional suicidal ideation, but did not have plan and had never attempted to harm himself.  He did not have homicidal ideation.  Based on the examiner's review of the records and interview, the Veteran was found to be severely emotionally impaired.  The diagnoses were PTSD, major depressive disorder, and panic disorder, with occasional agoraphobia.  The symptoms from these diagnoses overlapped and could not be separated.  The current GAF was listed as 42.  The examiner rendered an opinion that the Veteran was totally disabled as a result of his psychiatric disability.  

The Veteran's initial disability rating of 50 percent was assigned on the basis of an April 2009 outpatient treatment report and a VA examination dated in September 2009.  Those evaluations showed that the Veteran's PTSD was primarily manifested by sleep disturbance, anxiety, panic, anger, some thoughts of suicide, and avoidance.  The Veteran's mood was depressed and anxious and there was some suicidal ideation of a passive nature.  At that time, the Veteran's GAF score was listed as 50, which was noted to be indicative of serious symptoms in that the Veteran completely isolated himself, had difficulty holding down jobs, and had suicidal ideation.  His occupational and social functioning; however, noted that the Veteran stated that he had a good work ethic when he reported to work, and was looking for work.  The Veteran was considered able to satisfactorily function in routine behavior, self-care, and normal conversation.  The Board finds that these symptoms do not result in deficiencies in most areas occupationally and socially.  As such there is no basis for an initial rating in excess of the 50 percent evaluation that was assigned.  During the appeal; however, it appears that the Veteran's PTSD symptoms worsened during the pendency of the appeal.  

VA outpatient treatment records show that the Veteran's GAF score was listed from 55 to 59 from March to June 2010.  In a report dated on November 30, 2010; however, the Veteran's GAF score was listed as 45 and an opinion was rendered that the Veteran was not able to engage in substantially gainful employment.  A subsequent examination, in April 2011 also included an opinion that the Veteran was not able to work as a result of his psychiatric disability, but at the same time, the examiner gave a higher GAF score, 54, and noted that the Veteran was working part-time.  In June 2011, an examiner stated that the Veteran had serious impairment with employment and social functioning.  Thus, the Board finds that, as of November 30, 2010, the disability more nearly approximated  the criteria for the 70 percent evaluation.  

The Veteran is not shown to be totally disabled as a result of his PTSD; however, as total occupational and social impairment has not been demonstrated in the record.  Although the examiner in April 2011 rendered an opinion that the Veteran was unable to retain employment as a result of his psychiatric disability, he assigned a GAF score that was consistent with only moderate impairment.  Moreover, as noted, the Veteran was working part-time in April 2011.  In June 2011, the examiner specifically stated that the Veteran could, at least, perform part-time work and that the PTSD symptoms seriously interfered with employment and social functioning.  The examiner specifically cited the Veteran's irritability, anxiety and depression as well as the ever-present passive suicidal ideation in the examination report.  Although the Veteran's private psychologist also rendered an opinion that the Veteran was totally disabled by psychiatric disability, the report did not cite symptomatology demonstrating that the Veteran was not able to work solely as a result of the psychiatric impairment.  For example, the Veteran was not found to have impairment of any of his thought processes and did not have delusions.  Although the Veteran occasionally heard voices that seemed to be directly related to the severity of his depression, no other psychotic symptoms were described.  The Veteran was not grossly inappropriate or in danger of hurting himself or others.  It is found by the Board that passive suicidal ideation does not reach the level of persistent danger.  The Veteran has no difficulties maintaining personal hygiene and was fully oriented.  He has some memory loss, but, again, this does not reach the levels described as being compatible with total impairment.  Under these circumstances, the Board finds that a rating in excess of 70 percent from November 30, 2010 is not demonstrated.   

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, panic attacks, anxiety, stress, irritability, passive suicidal ideation, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Also, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the matter of entitlement to TDIU will be addressed in the remand portion of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

An initial rating in excess of 50 percent for PTSD is not warranted until November 30, 2010.  

An increased rating of 70 percent for PTSD is granted as of November 30, 2010


REMAND

The remaining issue on appeal is entitlement to TDIU.  This issue was remanded by the Board in March 2011.  At that time, the Board ordered medical examinations to be performed and that the issue be readjudicated.  After readjudication, the RO was to provide the Veteran with a supplemental statement of the case (SSOC) that addressed all relevant actions taken on the claim for benefits and be given an opportunity to respond to the SSOC prior to the case being returned to the Board for further review.  This was not accomplished.  As such, the issue must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In addition, it is noted that consideration must be given to the establishment of service connection for bilateral hearing loss and tinnitus incorporated herein.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:
The RO should readjudicate the issue of entitlement to TDIU on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


